[Cite as Reese v. Mechling, 2012-Ohio-2138.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

KIMBERLY J. REESE                                 JUDGES:
                                                  Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 11-COA-053
MICHAEL A. MECHLING, ET AL.

        Defendants-Appellants                     OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Ashland County Court of
                                               Common Pleas Case No. 11-CIV-345


JUDGMENT:                                      Reversed and Remanded

DATE OF JUDGMENT ENTRY:                        May 11, 2012


APPEARANCES:


For Plaintiff-Appellee                         For Defendants-Appellants


STEVEN J. BRIAN                                JOYCE V. KIMBLER
Brian Law Offices                              50 S. Main Street, Suite 502
81 Maplecrest Avenue, S.W.                     Akron, Ohio 44308
North Canton, Ohio 44720


                                               For Wayne Mutual Insurance Company

                                               EDWARD A. DARK
                                               3873 Cleveland Road
                                               Wooster, Ohio 44691
Ashland County, Case No. 11-COA-053                                                           2

Hoffman, J.


         {¶1}   Defendants-appellants Michael A. Mechling, et al., appeal the November

18, 2011 Judgment Entry entered by the Ashland County Court of Common Pleas

denying their Motion to Bifurcate. Plaintiff-appellee is Kimberly J. Reese.

                                    STATEMENT OF THE CASE1

         {¶2}   Appellee sued Appellants for injuries alleged to have resulted from

Appellant Michael Mechling’s operation of his vehicle. Appellee was a passenger in the

vehicle. Appellee sought both compensatory and punitive damages.

         {¶3}   Appellants filed a Motion to Bifurcate the issue of punitive damages

pursuant to R.C. 2315.21. On November 18, 2011, the trial court overruled the motion.

         {¶4}   It is from that entry Appellants prosecute this appeal, assigning as error:

         {¶5}   “I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

DENIED APPELLANT’S MOTION TO BIFURCATE PLAINTIFF’S PUNITIVE DAMAGES

CLAIM PURSUANT TO §R.C.2315.21(B).”

         {¶6}   The trial court overruled Appellant’s Motion to Bifurcate based upon this

Court’s ruling in Plaugher v. Oniala, 2011 Ohio 1207. In Plaugher, this Court found R.C.

2315.21(B) to be unconstitutional.

         {¶7}   Subsequent to the trial court’s decision and while this appeal was pending,

the Ohio Supreme Court decided Havel v. Villa St. Joseph, 2012-Ohio-552. Therein,

the Supreme Court specifically found R.C. 2315.21(B) does not violate the Ohio

Constitution. Id, syllabus 1.

         {¶8}   Based upon Havel, Appellants’ assignment of error is sustained.

1
    A rendition of the facts is unnecessary for our resolution of this appeal.
Ashland County, Case No. 11-COA-053                                                  3


       {¶9}   The judgment of the trial court is reversed and the case remanded to that

court for further proceedings.

By: Hoffman, J.

Delaney, P.J. and

Wise, J. concur

                                           s/William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY


                                           s/ John W. Wise _____________________
                                           HON. JOHN W. WISE
Ashland County, Case No. 11-COA-053                                                      4


            IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


KIMBERLY J. REESE                           :
                                            :
       Plaintiff-Appellee                   :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
MICHAEL A. MECHLING, ET AL.                 :
                                            :
       Defendants-Appellants                :         Case No. 11-COA-053


       For the reasons stated in our accompanying Opinion, the judgment of the

Ashland County Court is reversed and this matter is remanded to that court for further

proceedings in accordance with our Opinion and the law. Costs to Appellee.




                                            s/ William B. Hoffman_________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY


                                            s/ John W. Wise _____________________
                                            HON. JOHN W. WISE